DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-12 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 12/20/2021 are acceptable for examination purposes.

Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 11, and 12 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 respectively of the U.S patent No. 11,237,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 12 of the present application are substantially equivalent to claims 1, 7, and 8 of the reference application as shown in the chart and explanation below.
Instant Application No. 17,555,635
U.S Patent No. 11,237,902

Claim 1:
An apparatus, comprising: a multi-channel interface configured to transfer encoded data over a plurality of channels in parallel; a memory comprising a plurality of memory units to provide temporary storage for the encoded data; a memory mapping table containing a plurality of memory mapping entries each indicating whether a memory unit is allocated to a channel and for what task it is allocated; and a memory mapping manager configured to control allocation of the plurality of memory units and set allocation status in the plurality of memory mapping entries.



Claim 1:
1. An apparatus, comprising: a multi-channel interface for one or more non-volatile storage devices; and an error correction code (ECC) processor comprising: an ECC engine comprising at least one ECC encoder and at least one ECC decoder; a memory coupled to the ECC engine and the multi-channel interface, the memory comprising a plurality of memory units; a storage containing a plurality of mapping entries to have entry values indicating allocation status of the plurality of memory units among a plurality of channels of the multi-channel interface; a memory mapping manager configured to control allocation of the plurality of memory units among the plurality of channels of the multi-channel interface and set allocation status in the plurality of mapping entries; an encoding task control; a decoding task control; and a quality of service (QoS) monitor configured to determine memory mapping update, wherein the encoding task control is configured to control write task(s) and provide a first set of one or more memory units of the plurality of memory units to the at least one encoder and the multi-channel interface to accomplish the write task(s), and the decoding task control is configured to control read task(s) and provide a second set of one or more memory units of the plurality of memory units to the at least one decoder and the multi-channel interface to accomplish the read task(s), and wherein the Qos monitor is configured to determine memory mapping update based on one or more criteria selected from a group including: a total number of pending read tasks, a total number of pending write tasks, next expected task from the one or more non-volatile storage devices, pending retry tasks, idle channel, 4K random read, traffic congestion, and sequential write.
Claim 11:
The apparatus of claim 1, further comprising an active status storage that stores active status for each of the plurality of memory units, wherein the memory mapping manager is further configured to allocate a memory unit of the plurality of memory units based on an active status of the memory unit.



Claim 7:
The apparatus of claim 1, wherein the ECC processor further comprises an active status storage that stores active status for each of the plurality of memory units, wherein the memory mapping manager is further configured to allocate a memory unit of the plurality of memory units based on an active status of the memory unit.

Claim 12:
The apparatus of claim 1, further comprising an ECC engine that includes a first ECC decoder and a second ECC decoder, and the memory mapping manager is further configured to dynamically map a memory unit allocated to the first ECC decoder to the second ECC decoder by setting a corresponding memory mapping entry of the plurality of memory mapping entries.
Claim 8:
The apparatus of claim 1, wherein the ECC engine includes a first ECC decoder and a second ECC decoder, and the memory mapping manager is further configured to dynamically map a memory unit allocated to the first ECC decoder to the second ECC decoder by setting a corresponding memory mapping entry.



From the table above, claims 1, 7, and 8 of the reference application contain every limitations of claims 1,11, and 12 of the instant application except the feature of “transfer encoded data over a plurality of channels in parallel.” However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, would have recognized the transfer encoded data over a plurality of channels in parallel would have improved the error correction performance. Thus, claims 1, 11, and 12  of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim (U.S PN:2019/0243775) in view of Gold al. (U.S. PN: 2014/0164730) "herein after as Gold."

As per claim 1:
Kim substantially teaches or discloses an apparatus, comprising (see Fig. 1): a multi-channel interface configured to transfer encoded data over a plurality of channels in parallel (see paragraph [0084], herein the map update module MUM may manage sub segments (for example, second sub segments) including the L2P entries as a non-updating target to be ECC-encoded and then to be transmitted to the nonvolatile memory device 100, paragraph [0093, herein The I/O circuit 241 may transmit encoded data output from the ECC memory 242 to the memory interface 250 or transmit decoded data output from the ECC memory 242 to the memory 230., and paragraph [0184], herein the nonvolatile memory devices 2231 to 223n may be coupled to the controller 2210 through a plurality of channels CH1 to CHn); a memory (see Fig. 1, nonvolatile memory device 100) comprising a plurality of memory units to provide temporary storage for the encoded data (see paragraph [0048], herein the memory cell array 110 may include a plurality of memory cells (not shown) arranged in regions in which a plurality of word lines WL and a plurality of bit lines BL cross each other. The memory cell array 110 may include a plurality of memory blocks and each of the plurality of memory blocks may include a plurality of pages); a memory mapping table containing a plurality of memory mapping entries each indicating whether a memory unit is allocated to a channel and for what task it is allocated (see paragraph [0009], herein a nonvolatile memory device including an address map table storing a plurality of map segments, each of the map segments including a plurality of map entries, and Fig. 3A)
Kim does not explicitly teach a memory mapping manager configured to control allocation of the plurality of memory units and set allocation status in the plurality of memory mapping entries.
However, Gold in same field of endeavor teaches a memory mapping manager configured to control allocation of the plurality of memory units and set allocation status in the plurality of memory mapping entries (see paragraph [0012], herein wherein the at least one entry is characterized by an identical allocation status of all logical blocks corresponding to the at least one entry and wherein the allocation value indicative of the identical allocation status shared by all the logical blocks of the at least one entry, and paragraphs [0009 & 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim with the teachings of Gold by transferring encoded data over a plurality of channels in parallel.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the transferring encoded data over a plurality of channels in parallel would have improved the non-volatile storage system performance.

As per claim 2:
 Kim teaches that an ECC engine (see Figs. 1&5, error correction code (ECC) engine 240) that has at least one ECC encoder (see Fig. 5, an ECC encoder 243) and an encoding task control (see Fig. 5, an ECC control circuit 245) , wherein the encoding task control is configured to control write task(s) and provide a set of one or more memory units of the plurality of memory units to the at least one ECC encoder and the multi-channel interface to accomplish the write task(s) (see paragraph [0096], herein the ECC control circuit 245 may control an overall operation of the ECC engine 240. The ECC control circuit 245 may control operations of function blocks within the ECC engine 240, for example, the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 based on operation control signals received from the processor 220 through the I/O circuit 241).

As per claim 3:
 Kim teaches that an ECC engine (see Figs. 1&5, error correction code (ECC) engine 240) that has at least one ECC decoder (see Fig. 5, an ECC decoder 244)  and a decoding task control (see Fig. 5, an ECC control circuit 245), wherein the decoding task control is configured to control read task(s) and provide a set of one or more memory units of the plurality of memory units to the at least one ECC decoder and the multi-channel interface to accomplish the read task(s) (see paragraph [0096], herein the ECC control circuit 245 may control an overall operation of the ECC engine 240. The ECC control circuit 245 may control operations of function blocks within the ECC engine 240, for example, the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 based on operation control signals received from the processor 220 through the I/O circuit 241).

As per claim 4: 
Kim teaches that an ECC engine (see Figs. 1 &5 , error correction code (ECC) engine 240) that has at least one ECC encoder (see Fig. 5, an ECC encoder 243) and at least one ECC decoder (see Fig. 5, an ECC decoder 244); an encoding task control; and a decoding task control (see Fig. 5, an ECC control circuit 245), wherein the encoding task control is configured to control write task(s) and provide a first set of one or more memory units of the plurality of memory units to the at least one encoder and the multi-channel interface to accomplish the write task(s) (see paragraph [0100], herein the ECC control circuit 245 may control the ECC memory 242 to output the first sub segments and control the I/O circuit 241 to transmit the first sub segments output from the ECC memory 242 to the map update buffer MUB), and the decoding task control is configured to control read task(s) and provide a second set of one or more memory units of the plurality of memory units to the at least one decoder and the multi-channel interface to accomplish the read task(s) (see paragraph [0100], herein the ECC control circuit 245 may control the ECC encoder 243 to perform an encoding operation on the second sub segments stored in the ECC memory 242 and control the I/O circuit 241 to transmit the encoded second sub segments to the memory interface 250).

As per claim 8:
 Gold teaches that wherein a memory mapping entry of the plurality of memory mapping entries contains a first field indicating a cross channel status, a second field indicating an operation mode and a third field indicating a channel (see paragraph [0013], herein data structure to include one or more bitmaps each associated with a respective entry representing logical blocks having different allocation statuses, the bitmap is indicative of the allocation statuses of all logical blocks represented by the respective entry, and Fig. 1).

As per claim 9:
 Gold teaches that wherein the cross channel status indicates whether a codeword in a corresponding memory unit is stored in one channel or multiple channels of the plurality of channels (see paragraph [0015], herein associating the certain entry with a bitmap and using the bitmap to indicate an allocation status of each logical block represented by the certain entry).

As per claim 10:
Gold teaches that wherein the third field indicates a virtual channel that comprises two or more channels of the plurality of channels when the codeword in the corresponding memory unit is stored in multiple channels (see paragraph [0016], herein the certain identified entry represents logical blocks having different allocation statuses, the entry allocation descriptor is configured to include a bitmap associated with the certain identified entry; and generating the space allocation descriptor using the entry allocation descriptors of the identified entries).

As per claim 11:
Gold teaches that an active status storage that stores active status for each of the plurality of memory units, wherein the memory mapping manager is further configured to allocate a memory unit of the plurality of memory units based on an active status of the memory unit  (see paragraph [0065], herein Step 420 includes associating at least one entry with an allocation value, wherein the at least one entry is characterized by an identical allocation status of all logical blocks corresponding to the entry, the allocation value is indicative of the identical allocation status shared by all logical blocks of the at least one entry. For example, if all the logical blocks represented by a certain entry are allocated, then the allocation value associated with the entry is considered as an `allocated status` and each logical block in the entry is considered as allocated).

As per claim 12:
Kim  teaches that an ECC engine (see Figs. 1&5, error correction code (ECC) engine 240)  that includes a first ECC decoder and a second ECC decoder (see paragraph [0096], herein the ECC control circuit 245 may control an overall operation of the ECC engine 240. The ECC control circuit 245 may control operations of function blocks within the ECC engine 240, for example, the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 based on operation control signals received from the processor 220 through the I/O circuit 241), and the memory mapping manager is further configured to dynamically map a memory unit allocated to the first ECC decoder to the second ECC decoder by setting a corresponding memory mapping entry of the plurality of memory mapping entries (see paragraph [0084], herein the map update module MUM may manage sub segments (for example, first sub segments) to be map-updated by loading the sub segments including the L2P entries as an updating target among the plurality of sub segments into the map update buffer MUB, and  paragraph [0097], herein the ECC control circuit 245 may control the operations of the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 within the ECC engine 240 according to the control signals received from the map update module MUM driven through the processor 220).

Allowable Subject Matter
8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112